Walker, J.
The plaintiff sued the defendant for about $258, balance on account.
The only evidence on the trial was that of the defendant’s .admissions. The defendant, it was proven, had admitted the account, but at the- same time, and always, claimed that it was paid. The-account was.somewhat complicated, consisting of various cotton transactions. After the admission on the part of the defendant, that he owed the plaintiff, the burthen of the proof was upon him to show that he had paid the debt; and this he did not do, nor did he ever claim, in a fair and unequivocal manner, that he had-paid it. The substance of his statement was, that he had authorized the plaintiff to pay himself from the proceeds of the cotton, and he thought he had d'one so; but the account as stated showed ’that he had not. We think the instructions of the court were not full enough ; that the rule of law applicable to the evidence was-' not placed before the jury ; and that the verdict on the evidence should have been for the.- plaintiff, and the court should have, granted a new trial. For these reasons the judgment is reversed and the cause remanded.
Eleversed and remanded.